Citation Nr: 1023532	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  07-28 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a left ankle injury with degenerative joint disease.

ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The Veteran served on active duty from April 1964 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Roanoke RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

Although the Veteran was afforded a VA examination in 
November 2008, he submitted a statement in September 2009 
that suggests his service-connected left ankle disability had 
worsened in that he had loss of feeling in his foot and toes.  
Hence, the Veteran should be scheduled for a VA examination 
to ascertain the current level of impairment due to his left 
ankle disability.

The Veteran's September 2009 statement also identified 
additional VA treatment records that have not been associated 
with the claims file.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  These 
records must be secured.

Finally, the Veteran's substantive appeal shows that he 
requested a Board hearing.  An April 2009 letter to the 
Veteran acknowledged his request and informed him that he 
would be put on the list for a Travel Board hearing; however, 
the record does not show a hearing was held or that the 
request was withdrawn.  Consequently, the matter must be 
remanded to allow the Veteran to appear for a Travel Board 
hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
20.700, 20.703.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will secure the Veteran's 
treatment records for his left ankle 
disability since August 2009.  All 
records secured will be associated with 
the claims file.

2.  After completion of the above, the 
Veteran will be scheduled for an 
appropriate VA examination to determine 
the nature, extent and severity of his 
left ankle disability.  The claims folder 
should be made available to the examiner, 
and the receipt and review of these 
records should be noted.  All indicated 
tests, including range of motion studies, 
should be performed.  The examiner should 
express the findings of range of motion 
studies in degrees and in relation to 
normal range of motion, and should fully 
describe any pain, weakened movement, 
excess fatigability, and incoordination 
present.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of the affected joint.  
All other pertinent findings must be 
noted.

3.  Following such development, the 
RO/AMC will review and readjudicate the 
claim.  See 38 C.F.R. § 4.2.  If any such 
action does not resolve the claim, the 
RO/AMC shall issue the Veteran a 
Supplemental Statement of the Case.  

4.  The Veteran will then be scheduled 
for a Travel Board hearing before a 
Veterans Law Judge at the earliest 
available opportunity.  The RO/AMC will 
notify the Veteran of the date and time 
of the hearing, in accordance with 38 
C.F.R. § 20.704(b).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


